ILLINOIS OFFICIAL REPORTS
                                    Appellate Court




        Lenehan v. Township Officers Electoral Board, 2013 IL App (1st) 130619




Appellate Court       MICHAEL LENEHAN, Plaintiff-Appellant, v. TOWNSHIP OFFICERS
Caption               ELECTORAL BOARD OF SCHAUMBURG TOWNSHIP, its Members
                      Mary Wrobleski, Chairperson, Timothy Heneghan and Ellen Raymond;
                      TIMOTHY HENEGHAN, in His Official Capacity as Schaumburg
                      Township Clerk; DAVID ORR, in His Official Capacity as Cook County
                      Clerk; and CHANDRAKANT H. PANDYA, Defendants-
                      Appellees.–ZUHAIR NUBANI, Plaintiff-Appellant, v. TOWNSHIP
                      OFFICERS ELECTORAL BOARD OF SCHAUMBURG TOWNSHIP,
                      its Members Mary Wrobleski, Chairperson, Timothy Heneghan and Ellen
                      Raymond; TIMOTHY HENEGHAN, in His Official Capacity as
                      Schaumburg Township Clerk; DAVID ORR, in His Official Capacity as
                      Cook County Clerk; and CHANDRAKANT H. PANDYA, Defendants-
                      Appellees.–CAROLYN A. QUINN, Plaintiff-Appellant, v. TOWNSHIP
                      OFFICERS ELECTORAL BOARD OF SCHAUMBURG TOWNSHIP,
                      its Members Mary Wrobleski, Chairperson, Timothy Heneghan and Ellen
                      Raymond; TIMOTHY HENEGHAN, in His Official Capacity as
                      Schaumburg Township Clerk; DAVID ORR, in His Official Capacity as
                      Cook County Clerk; and CHANDRAKANT H. PANDYA, Defendants-
                      Appellees.–MIKE MURRAY, Plaintiff-Apellant, v. TOWNSHIP
                      OFFICERS ELECTORAL BOARD OF SCHAUMBURG TOWNSHIP,
                      its Members Mary Wrobleski, Chairperson, Timothy Heneghan and Ellen
                      Raymond; TIMOTHY HENEGHAN, in His Official Capacity as
                      Schaumburg Township Clerk; DAVID ORR, in His Official Capacity as
                      Cook County Clerk; and CHANDRAKANT H. PANDYA, Defendants-
                      Appellees.


District & No.        First District, First Division
                      Docket No. 1-13-0619


Filed                 April 3, 2013
Held                       Defendant local electoral board’s decision disqualifying the Democratic
(Note: This syllabus       Party’s candidates because the person who signed their nominating papers
constitutes no part of     was not qualified to do so was reversed and the candidates were allowed
the opinion of the court   to appear on the ballot, since the Township Code does not clearly state
but has been prepared      that the nomination papers must be signed by the chairman of the party’s
by the Reporter of         central committee to be valid, there was no allegation of fraud in
Decisions for the          connection with the party caucus that nominated the candidates, and the
convenience of the         failure to strictly comply with the statutory requirement of “certification
reader.)
                           by the chairman” was of no consequence.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 13 COEL 28, 13
Review                     COEL 29, 13 COEL 30, 13 COEL 31; the Hon. Paul Karkula, Judge,
                           presiding.


Judgment                   Reversed.


Counsel on                 Zuhair Nubani, of Schaumburg, for appellants.
Appeal
                           Laduzinsky & Associates, P.C., of Chicago (Steven M. Laduzinsky,
                           David J. Riski, and Tracy L. Brdar, of counsel), for appellee Chandrakant
                           H. Pandya.

                           Storino, Ramello & Durkin, of Rosemont (Thomas M. Bastian, of
                           counsel), for appellee Township Officers Electoral Board.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Marie D. Spicuzza,
                           Assistant State’s Attorney, of counsel), for appellee David Orr.


Panel                      JUSTICE DELORT delivered the judgment of the court, with opinion.
                           Justices Rochford and Cunningham concurred in the judgment and
                           opinion.



                                            OPINION

¶1         We determine here whether to restore candidates who were disqualified by a local
        suburban electoral board to the April 9, 2013 consolidated election ballot. Because the

                                                 -2-
     electoral board’s removal of the candidates was in error, we issued a brief order on March
     25, 2013 reversing the board and restoring the candidates to the ballot. This opinion explains
     our reasoning.
¶2        A local voter, Chandrakant H. Pandya (objector), filed an objection with the Schaumburg
     Township clerk challenging certain candidates’ nominating papers for the April consolidated
     election pursuant to section 10-8 of the Election Code (10 ILCS 5/10-8 (West 2010)). The
     objection alleged that the candidates’ nominating papers were invalid because the papers
     were not signed by the chairperson of the Schaumburg Township Democratic Central
     Committee. The Schaumburg Township Electoral Board (electoral board), consisting of
     incumbent local officials from a different political party than the candidates, and one public
     member appointed by the chief judge of the circuit court of Cook County, sustained the
     objection and removed the candidates’ names from the ballot. The two local members voted
     to disqualify the candidates; the public member dissented.
¶3        The petitioners, Michael Lenehan, Zuhair Nubani, Carolyn A. Quinn, and Mike Murray
     (collectively the candidates), appealed that decision to the circuit court of Cook County by
     filing four petitions for judicial review (petitions) pursuant to section 10-10.1 of the Election
     Code (10 ILCS 5/10-10.1 (West 2010)). The trial court consolidated the four petitions and
     affirmed the electoral board’s rulings, thus leaving the four candidates off the ballot. In this
     appeal of the four consolidated cases, the candidates contend that the electoral board and trial
     court erred by finding that Michael Cudzik lacked authority to sign the certification of
     nomination of the candidates. We reverse.

¶4                                       BACKGROUND
¶5        The pertinent facts are undisputed. On October 30, 2012, the Schaumburg Township
     clerk, following the requirements of section 45-10 of the Township Code (60 ILCS 1/45-10
     (West 2010)), notified Schaumburg Township Democratic Committeeman Rocco Terranova
     that “each political party’s Township Central Committee” must report the time and location
     of the party’s township caucus to the Town Clerk.” On November 5, 2012, Terranova duly
     notified the clerk, in writing, that the caucus would be held on December 4, 2012, at 7 p.m.
     at the Schaumburg Community Recreation Center, 505 N. Springinsguth Road, Schaumburg.
¶6        Two days later, on November 7, 2012, however, Terranova resigned as Schaumburg
     Township Democratic committeeman through a letter he sent to the chairman of the Cook
     County Democratic party. In this letter, Terranova purported to turn over his duties and
     responsibilities as committeeman to Michael Cudzik. The letter also states that the executive
     board of the Schaumburg Township Democratic Organization unanimously elected Cudzik
     to complete Terranova’s term as committeeman. On December 3, 2012, the “Schaumburg
     Area Democrats” voted to designate Michael Cudzik as chairman of the caucus to be held
     the following day, December 4, 20121. Schaumburg Area Democrats is technically a political


             1
              State law authorizes township committeemen in Cook County to promulgate rules for the
     caucus, and to do so before the caucus is actually convened. However, these rules may be amended
     by a majority vote of those attending the caucus. 60 ILCS 5/45-15, 45-50(a) (West 2010).

                                               -3-
       committee established under article 9 of the Election Code (10 ILCS 5/9-1 et seq. (West
       2010)). Notice to the public of the caucus was later duly published in a newspaper.
¶7         At the December 4 caucus, the four petitioners were all nominated as Democratic
       candidates for Schaumburg Township offices to be filled at the April 9, 2013 consolidated
       election. Michael Cudzik signed a certificate of nomination by caucus naming Michael
       Lenehan, Moe Patel, Mike Murray, Carolyn A. Quinn, and Zuhair Nubani as the Democratic
       candidates for various township offices nominated at the caucus pursuant to section 45-20
       of the Township Code (60 ILCS 1/45-20 (West 2010)). Lenehan was nominated for highway
       commissioner; the other candidates were nominated for four township trustee positions.
       Michael Cudzik signed the certificate of nomination in his capacity as “presiding officer” of
       the caucus.
¶8         On January 3, 2013, Chandrakant H. Pandya filed objections to the nomination papers
       generated by the caucus. The objections stated that the candidates’ nominating papers were
       invalid only because the certificate of nomination was not signed by the chairman of the
       township central committee as required by section 45-20(b) of the Township Code (60 ILCS
       1/45-20(b) (West 2010))2. The candidates moved to strike and dismiss the objections, but the
       electoral board denied the motion. After hearing evidence, the electoral board found that
       Michael Cudzik was neither the Schaumburg Township Democratic committeeman nor
       properly appointed chairman of the caucus. The electoral board then voted to invalidate the
       nomination papers by a 2 to 1 vote. On January 25, 2013, the electoral board approved
       written decisions explaining its rationale.
¶9         On January 29, 2013, the candidates filed petitions for judicial review in the circuit court
       of Cook County. The petitions named the electoral board, all three of its members, the Cook
       County clerk, and the objector as respondents. On February 4, 2013, the trial court
       consolidated the petitions and assigned a judge to hear them on an expedited basis. The
       circuit court ordered the electoral board to file the administrative record by February 7, 2013
       and set a briefing schedule for the parties to present their arguments on the merits of the
       petitions. On February 14, 2013, after hearing arguments by the parties, the circuit court
       entered an order finding: (i) that Michael Cudzik was not the Schaumburg Township
       Democratic committeeman, chairman of the township central committee, or chairman of the
       caucus; (ii) that Cudzik lacked authority to sign the certification of nomination of the
       candidates; and (iii) denying the petitions for judicial review.
¶ 10       Even though balloting for the April election was scheduled to begin on February 25,




               2
                 In Cook County, the “Township Central Committee” is actually not a committee at all, as
       it consists only of one person, the “elected or appointed” township committeeman, acting by himself.
       60 ILCS 1/45-15 (West 2010). Township committeemen are elected only in Cook County. In other
       counties, each precinct elects a committeeman. 10 ILCS 5/7-7 (West 2010). In other counties, there
       is a “township central committee chairman,” presumably elected by the various precinct
       committeemen, who is statutorily designated to perform the same caucus-related functions as
       township committeemen do in Cook County. 60 ILCS 1/45-15 (West 2010).

                                                   -4-
       20133, the candidates waited until two days later, February 27, 2013, to even file a notice of
       appeal. The candidates filed the notice of appeal a full 13 days after they lost in the circuit
       court. Over two weeks later, on March 14, the candidates finally filed the record on appeal
       in this court, and they then asked–a full month after the circuit court had ruled–that this court
       hear the matter on an expedited basis. On March 15, 2013, this court allowed the motion and
       ordered a briefing schedule, under which the last brief would not be due until early April.
¶ 11        On March 18, 2013, the objector filed a motion to vacate the expedited briefing schedule
       and to dismiss the appeal. On March 19, 2013, we entered an order granting that motion in
       part, by vacating the March 15, 2013 briefing schedule but expediting it even further. We
       ordered the parties to file simultaneous memoranda in support of their respective positions
       on or before 10 a.m. on March 25, 2013. See Ill. S. Ct. R. 311(b) (eff. Feb. 26, 2010). We
       ordered that the objector’s motion to dismiss be taken with the case, and noted that the case
       would be taken under advisement for ruling without oral argument.
¶ 12        On March 25, 2013, the parties submitted simultaneous memoranda in lieu of formal
       briefs. The same day, we entered an order denying the motion to dismiss the appeal,
       reversing the decision of the electoral board, and reversing the corresponding judgments of
       the circuit court denying the petitions for judicial review. We now issue this opinion
       explaining the basis for that ruling.

¶ 13                                          ANALYSIS
¶ 14                         I. Objector’s Motion to Vacate and Dismiss
¶ 15       On March 18, 2013, the objector filed an emergency motion to vacate the court’s March
       15, 2013 briefing schedule order and to dismiss the appeal. The objector argued that he had
       insufficient time to respond to the candidates’ motion for an expedited briefing schedule, that
       he had meritorious objections to that motion, and that the court should dismiss the
       candidates’ appeal under the doctrine of laches. Had the court not acted on the motion for
       an expedited schedule so quickly, the objector indicated that he would have objected to any
       expedition of the schedule because of: (a) the delays between the date of the circuit court’s
       final order, the filing of the notice of appeal, and the motion to expedite; (b) the candidates’
       failure to name all parties in the notice of appeal; (c) the candidates’ failure to serve all
       necessary parties with the notice of appeal; and (d) the administrative burdens of pursuing
       an appeal so close to the election.
¶ 16       The objector claimed that the Cook County clerk already printed absentee ballots for the
       April 9, 2013 consolidated election, that absentee voting would begin March 15, 2013, that
       the Cook County clerk would print ballots for the April 9, 2013 election no later than March


               3
                State law required the Cook County clerk to have ballots “printed and available” for
       transmission to overseas voters by that date. 10 ILCS 5/16-5.01 (West 2010). The clerk was
       scheduled to begin grace period voting on March 13, absentee voting on March 15, and early voting
       on March 25. 10 ILCS 5/5-50, 19-4, 19A-15 (West 2010). Presumably, the clerk would have to
       undertake considerable efforts well in advance of those dates to ensure that correct ballots would be
       printed and available on time.

                                                   -5-
       19, 2013, and that the candidates’ reply brief would not have been due until a mere five days
       before the subject election, rendering any effective relief impossible.
¶ 17        Illinois Supreme Court Rule 311(b) provides:
            “Any time after the docketing statement is filed in the reviewing court, the court, on its
            own motion, or on the motion of any party, for good cause shown, may place the case on
            an accelerated docket. The motion shall be supported by an affidavit stating reasons why
            the appeal should be expedited. If warranted by the circumstances, the court may enter
            an order accepting a supporting record prepared pursuant to Rule 328, consisting of those
            lower court pleadings, reports of proceedings or other materials that will fully present the
            issues. In its discretion the court may accept memoranda in lieu of formal briefs. The
            court may then enter an order setting forth an expedited schedule for the disposition of
            the appeal.” Ill. S. Ct. R. 311(b) (eff. Feb. 26, 2010).
¶ 18        To determine whether expedited consideration of an appeal is necessary and appropriate,
       the court considers whether the matter under review is likely to have an immediate and
       irreversible impact on the parties without expedited consideration, and whether the court’s
       judgment has the potential for any remedial effect without expedited consideration. Holding
       an election without the correct candidates on the ballot would be highly detrimental to the
       public interest, and it is especially difficult to fashion an appropriate remedy if candidates
       are restored to the ballot after the subject election has been held. Accordingly, this court, and
       our supreme court, routinely grant expedited schedules on ballot access cases. See, e.g.,
       People ex rel. Chicago Bar Ass’n v. State Board of Elections, 136 Ill. 2d 513, 518 (1990);
       Lyons MVP Party v. Lyons, Illinois, Municipal Officers Electoral Board, 407 Ill. App. 3d
1004, 1005 (2011); Benjamin v. Board of Election Commissioners, 122 Ill. App. 3d 693, 695
       (1984); Stout v. Black, 8 Ill. App. 3d 167, 168 n.1 (1972).
¶ 19        All that being said, we do not disagree that the candidates should have acted much more
       quickly to protect their rights. Just because it is metaphysically possible for a court to resolve
       a complicated ballot access case before a particular election hardly means that it is practical
       or judicially efficient for the court to do so, nor that the court can duly and fully consider the
       issues under such constraints. The customary practice in election cases is to file the notice
       of appeal and docketing statement within a day or two of the circuit court’s ruling, along with
       an opening brief and motion for accelerated docket pursuant to Supreme Court Rule 311(b).
       Because of the looming ballot printing and administrative deadlines, even candidates who
       have been removed from the ballot for specious reasons run the risk of forfeiting their claims
       if they do not seek immediate relief.
¶ 20        Mindful of the need to resolve the case quickly, we entered an order on March 19
       vacating the March 15 briefing schedule, but then accelerated it to require the parties to file
       simultaneous memoranda in lieu of formal briefs by March 25, 2013, 14 days prior to the
       election. To address the notice issues complained of by the objector, we ordered counsel for
       the objector, the electoral board, and the Cook County clerk to file an appearance by the
       close of business on March 20, 2013 and to serve their appearances on counsel for all parties.
¶ 21        We now deny the remainder of the objector’s motion, which sought to dismiss the case
       entirely.


                                                  -6-
¶ 22                            A. Deficiencies in the Notice of Appeal
¶ 23        The failure to name the electoral board and the Cook County clerk as parties in the notice
       of appeal is not a ground for dismissal. “Illinois courts do not have general jurisdiction over
       election cases, but may only review them pursuant to statute, namely, sections 10-10 and 10-
       10.1 of the Code.” Rivera v. City of Chicago Electoral Board, 2011 IL App (1st) 110283,
       ¶ 20. The Election Code provides:
            “[A] candidate or objector aggrieved by the decision of an electoral board may secure
            judicial review of such decision in the circuit court of the county in which the hearing of
            the electoral board was held. The party seeking judicial review must file a petition with
            the clerk of the court and must serve a copy of the petition upon the electoral board and
            other parties to the proceeding by registered or certified mail within 5 days after service
            of the decision of the electoral board as provided in Section 10-10.” 10 ILCS 5/10-10.1
            (West 2010).
¶ 24        “[T]he requirements mandated upon the parties as provided in these sections are
       jurisdictional requirements that must be followed.” Rivera, 2011 IL App (1st) 110283, ¶ 20.
       The objector contends that the individual members of the board and the Cook County clerk
       were parties in the circuit court and, therefore, had to be specifically listed, by their
       individual names, in the notice of appeal. This court’s jurisdiction to review the circuit
       court’s judgment with regard to the board’s decision does not derive from the statute, but
       from the Illinois Constitution. Havens v. Miller, 102 Ill. App. 3d 558, 563 (1981). “Every
       final judgment of a circuit court in a civil case is appealable as of right. The appeal is
       initiated by filing a notice of appeal. No other step is jurisdictional. An appeal is a
       continuation of the proceeding.” Ill. S. Ct. R. 301 (eff. Feb. 1, 1994).
¶ 25        The objector does not contend that the candidates failed to comply with section 10-10.1
       of the Election Code (10 ILCS 5/10-10.1 (West 2010)) in filing their petitions for judicial
       review in the circuit court, or that the judgments of the circuit court denying appellants’
       petitions for judicial review were not final judgments. We do not find the contents of the
       notice of appeal–the only jurisdictional step required to invoke this court’s authority–to be
       fatally deficient. Rule 303(b) prescribes the contents of the notice of appeal. It requires the
       notice of appeal to name and to designate the parties in the same manner as in the circuit
       court adding the designation “appellant” or “appellee.” Ill. S. Ct. R. 303(b)(1)(ii) (eff. May
       30, 2008). Even so, our supreme court has found that “while a notice of appeal is
       jurisdictional, it is generally accepted that such a notice is to be construed liberally.” People
       v. Smith, 228 Ill. 2d 95, 104 (2008).
¶ 26        “The purpose of a notice of appeal is to inform the prevailing party in the trial court that
       the other party seeks review of the judgment. [Citations.] ‘Accordingly, notice should be
       considered as a whole and will be deemed sufficient to confer jurisdiction on an appellate
       court when it fairly and adequately sets out the judgment complained of and the relief sought,
       thus advising the successful litigant of the nature of the appeal.’ [Citation.] ‘Where the
       deficiency in notice is one of form, rather than substance, and the appellee is not prejudiced,
       the failure to comply strictly with the form of notice is not fatal.’ [Citation.]” People v.
       Smith, 228 Ill. 2d 95, 104-05 (2008).


                                                 -7-
¶ 27        Moreover:
            “The failure to serve a copy of the notice of appeal upon an opposing party does not
            deprive the appellate court of jurisdiction because the only jurisdictional step in
            appealing a final judgment is the filing of the notice of appeal. [Citation.] An appeal will
            not be dismissed on the basis that the opposing party was not served with a copy of the
            notice of appeal unless there was evidence of prejudice to that party. [Citation.] A party
            is not prejudiced by the failure to serve on her a copy of the notice of appeal if the party
            could file appellate briefs and argue orally. [Citation.]” Simmons v. Chicago Housing
            Authority, 267 Ill. App. 3d 545, 551 (1994).
¶ 28        Thus, any failure to serve the individual members of the electoral board or the Cook
       County clerk did not deprive this court of jurisdiction of the appeal. The failure to
       individually name the members of the board in the notice of appeal is a defect in form, not
       in content4. The notice is amply sufficient to inform the parties of the judgment complained
       of, the relief sought, or the nature of the appeal. The designation of the “Township Officers
       Electoral Board of Schaumburg Township” in the notice of appeal is sufficient to notify the
       board as a body, as well as its individual members, the objector, and any other party that the
       candidates were seeking review of the circuit court’s judgment denying their petitions for
       judicial review of the decision of the electoral board. The objector was a party to the
       proceedings in the circuit court and the candidates appealed that court’s judgment to this
       court. The purpose of the notice of appeal is to provide appellee a fair opportunity to
       participate in this court’s adjudication of the appeal. That purpose was achieved here.
¶ 29        The failure to serve the notice of appeal is a bit more problematic, but not so much so
       that it undermines the appellate process. The candidates’ failure to more promptly serve
       appellee with the notice of appeal, however, did not unduly prejudice the objector. Although
       the objector did not have an opportunity to respond to the candidates’ motion before we
       entered the first briefing schedule order on March 15, 2013, we vacated that order three days
       later based, in part, on the objector’s motion to vacate. The court duly considered, but
       rejected, the arguments the objector made in opposition to expediting the appeal. The fact
       that the objector has fully argued this case demonstrates that he suffered no prejudice from
       any delays in the filing of the appeal or from any defects in the contents or service of the
       notice of appeal. Simmons, 267 Ill. App. 3d at 551 (“even if plaintiff did not receive notice
       of defendant’s appeal until December, the fact that plaintiff filed its brief and orally argued
       this case reveals that plaintiff suffered no prejudice”). We strongly admonish future election
       litigants of the need to pursue their appeals not only as speedily as possible, but with
       punctilious attention to the details of service and notice. The failure to do so here, however,
       was not fatal.




               4
                 In contrast, the requirements for naming and serving the members of the electoral board as
       respondents in a petition for judicial review are mandatory and strictly applied. Russ v. Hoffman, 288
Ill. App. 3d 281, 283 (1997); Allord v. Municipal Officers Electoral Board, 288 Ill. App. 3d 897, 904
       (1997).

                                                    -8-
¶ 30                                            B. Laches
¶ 31        The objector also contends the appeal should be dismissed under the doctrine of laches.
       Generally, laches is “such a neglect or omission to assert a right, taken in conjunction with
       a lapse of time of more or less duration, and other circumstances causing prejudice to an
       adverse party, as will operate to bar relief in equity.” Meyers v. Kissner, 149 Ill. 2d 1, 12
       (1992). To find laches, “two elements must be satisfied: (1) lack of diligence by the party
       asserting the claim and (2) prejudice to the opposing party as a result of the delay.” Lyons
       MVP Party v. Lyons, Illinois, Municipal Officers Electoral Board, 407 Ill. App. 3d 1004,
       1008-09 (2011). The objector claims that it is unfair and prejudicial for him to respond to this
       appeal on the eve of the election and that the relief sought may place an unbearable burden
       on the Cook County clerk.
¶ 32        In this case, the electoral board issued its decision on January 25, 2013. The candidates,
       represented by counsel, sought review in the circuit court within four days by filing their
       petitions for judicial review on January 29, 2013. The circuit court issued a final order on
       February 14, 2013, but 13 days passed before they filed a notice of appeal on February 27,
       2013.
¶ 33        Nonetheless, the objector has not been prejudiced in his ability to respond to this appeal.
       The case involves a single legal issue–the validity of Cudzik’s signature on the certification
       of nomination. The parties are quite familiar with the sparse case law on the issue and they
       argued it ad nauseam in the tribunals below. The effort necessary to repackage those
       arguments for our appellate review was undoubtedly fairly minimal.
¶ 34        The objector’s laches argument gives us the opportunity to analyze the interaction
       between a court hearing a last-minute ballot access case and the administrative exigencies
       created by orders in such cases. One might presume that the election date of April 9, 2013
       is the only appropriate benchmark for assessing the timeliness of certain actions necessary
       for resolution of this case. But, as we noted earlier, merely because it is possible to resolve
       a case with a day or two’s notice does not mean it should be done with such haste, or that the
       election authority can meaningfully implement such a late order. In addition, “election day”
       is now a month long. As we noted above, overseas voting started on February 25. On March
       25, 15 days before election day, this court issued its order reversing the judgment of the
       circuit court. The order was released in the afternoon of the day that early voting began. Our
       order recognized that the Cook County clerk would be required to take certain steps to
       implement it, and we directed the clerk to take such steps as were “administratively
       reasonable” to do. In response to that order, the Cook County clerk did not file anything with
       this court indicating practical difficulties with implementing the order, although the clerk is
       a party to the case and had the opportunity to do so by filing a memorandum on the expedited
       schedule we established. We recognized that some early votes and overseas votes might have
       already been cast.
¶ 35        We also recognize that the practical ability of local election officials to implement last-
       minute ballot-change orders has greatly changed in recent years. Punchcard ballots, which




                                                 -9-
       owe their demise to the 2000 Florida “hanging chad” debacle5, were relatively easy to
       modify. Under the punchcard system, an election authority aware of pending litigation could
       leave a candidate’s name off of the printed ballot page but leave stylus holes open in the
       apparatus to accommodate votes for the missing candidate. If the candidate was added to the
       ballot, stickers bearing her name, aligned to the extra hole, could easily be placed on the
       apparatus. Because each precinct was only equipped with a few such devices, the
       modification could be made fairly easily. The punchcard ballots themselves bore hundreds
       of standard punch positions and were generic in form. They needed no modification
       whatsoever. See generally Mathias W. Delort & Keri-Lyn J. Krafthefer, Local Governmental
       Elections, in Election Law §§ 12.49, 12.50 (Ill. Inst. for Cont. Legal Educ. 2012).
¶ 36       However, most election authorities in Illinois, including the Cook County clerk, now use
       optical scan ballots, which are specifically printed in countless “ballot styles,” customized
       to the precise jurisdictions and races to be voted on by each voter. Cook County Clerk
       Election           Judge Manual                 2013, at            41,     available at
       http://www.cookcountyclerk.com/elections/DocumentLibrary/EJ%20Manual%20-
       %202013.pdf (last visited Mar. 29, 2013) (hereinafter Judges Manual). Much like a dollar-
       bill-changing machine will not accept wrinkled currency, these ballots cannot be modified
       on their face by adding stickers, because the sticker changes the thickness of the paper and
       causes the counting machine to reject the ballot. Accordingly, when a court changes a ballot
       configuration late in the process, the election authority incurs significant costs for reprinting
       the entire lot of ballots. If the change occurs too late in the process, many voters have already
       cast early votes, and the ballots have been distributed and locked in transport cases
       distributed far and wide to various polling places. See generally Cook County Clerk
       Equipment                  Manager             Handbook,                 available             at
       http://www.cookcountyclerk.com/elections/DocumentLibrary/EM%20Handbook.pdf (last
       visited Mar. 29, 2013). Our local election authorities also use touch screen devices allowing
       voters to cast their votes electronically. Judges Manual, supra, at 16. While these devices can
       be reprogrammed to display newly added candidates’ names, the machines are not quite in
       as widespread use as the paper ballots. Judges Manual, supra, at 21 (showing suggested
       configuration of polling place).
¶ 37       We note all this to indicate that the timing of this case was fortuitous–we were able to
       restore the candidates to the ballot on the first day of early voting. While this undoubtedly
       inconvenienced the election authority, it was early enough that the election day paper ballots
       could be reprinted in time for election day. Had the candidates delayed much further in
       pursuing their remedies, the objector’s laches argument would have been more compelling.
       Case law teaches that an appeal of a decision of an electoral board can be barred by laches.
       See generally Tully v. State, 143 Ill. 2d 425, 434 (1991); Martin v. Soucie, 109 Ill. App. 3d
731, 732-33 (1982) (affirming circuit court judgment that relief sought for November 2, 1982

              5
                The United States Supreme Court ruling in Bush v. Gore, 531 U.S. 98, 106 (2000),
       precipitated the enactment of the Help America Vote Act of 2002, Pub. L. No. 107-252, 116 Stat.
       1666 (codified at 42 U.S.C. § 15301 et seq. (2002)), which in turn made it administratively
       unfeasible for most jurisdictions to use punch card ballots.

                                                 -10-
       election was barred by laches where lawsuit challenging apportionment map governing
       county board members was filed on last day for filing nominating petitions for March
       primary and candidates had filed their petitions as candidates in specifically numbered
       districts, absentee ballots were already being printed, and programming of voting machines
       had been accomplished). In Martin, the court noted that when the circuit court found that the
       6-month delay in that case was unreasonable, “16 of the 39 days available to absentee voters
       in the primary election had already passed.” Martin, 109 Ill. App. 3d at 732. Nonetheless, we
       find that the appeal is not barred by laches.

¶ 38                             II. Decision of the Electoral Board
¶ 39        We then turn to the merits of the matter before us. Judicial review of a decision of an
       electoral board is governed by section 10-10.1 of the Election Code. These proceedings are
       in the nature of administrative review. Cinkus v. Village of Stickney Municipal Officers
       Electoral Board, 228 Ill. 2d 200, 210 (2008). Because the appeal is in the nature of
       administrative review, the standard of review depends on what is in dispute: the facts, the
       law, or a mixed question of fact and law. Cinkus, 228 Ill. 2d at 210. The pertinent facts of
       this case are straightforward and not in dispute. Here, the issue is whether, given those facts,
       the electoral board correctly concluded that the certification of nomination was sufficient
       under controlling law to permit the candidates’ names to appear on the ballot for the April
       9, 2013 consolidated election. Our supreme court has held that where the historical facts are
       admitted or established, but there is a dispute as to whether the governing legal provisions
       were interpreted correctly by the administrative body, the case presents a purely legal
       question for which our review is de novo. Hossfeld v. Illinois State Board of Elections, 238
Ill. 2d 418, 423 (2010). This is such a case, and our review is de novo, a standard which is
       “independent and not deferential.” Hossfeld, 238 Ill. 2d at 423.

¶ 40                                   A. Objector’s Standing
¶ 41       First, the candidates present an issue regarding the objector’s standing to object to the
       candidates’ nominating papers. They contend that the objector should not be allowed to
       object because the objector did not participate at the caucus and is not a member of the local
       Democratic party. This argument is completely meritless. The applicable statute allows any
       “legal voter of the political subdivision or district in which the candidate *** is to be voted
       on” to file objections to the certificate of nomination. 10 ILCS 5/10-8 (West 2010). There
       is no dispute that the objector is such a legal voter.

¶ 42                        B. Validity of the Certificate of Nomination
¶ 43       Section 45-20 of the Township Code requires “[t]he chairman of the township central
       committee [to], not more than 113 nor less than 106 days before the township election, file
       nomination papers as provided in this Section.” 60 ILCS 1/45-20 (West Supp. 2011). The
       parties debate whether Cudzik was, or even could be, the chair of the township central
       committee, and whether he was appointed township committeeman. The objector contends
       that the electoral board “correctly interpreted the Township Code and the Election Code and

                                                -11-
       determined that Terranova, not Cudzik, was the chairman of the Schaumburg Township
       Central Committee.” The objector relies on a harmonious reading of section 45-15(ii) of the
       Township Code (60 ILCS 1/45-15(ii) (West 2010)) and section 7-8(b) of the Election Code
       (10 ILCS 5/7-8(b) (West 2010)). He argues that because Schaumburg Township is in a
       county of 3 million or more, the township central committee consists only of “the elected or
       appointed township committeeman of each established political party” (60 ILCS 1/45-15(ii)
       (West 2010)), and there is only one elected or appointed township committeeman (10 ILCS
       5/7-8(b) (West 2010)). Therefore, the objector argues, although without citation to authority,
       that the chairman of the township central committee must be a member of the township
       central committee, and therefore must also be the appointed or elected township
       committeeman, which Cudzik, he claims, was not. More to the point, the objector also
       argues, with some accuracy, that there “is no Illinois statue or case law that authorizes a
       Township Committeeman *** to appoint a successor once the office of Township
       Committeeman becomes vacant.” True enough–although Illinois law vests party
       committeemen with significant authority, such as to appoint persons to fill vacancies in the
       General Assembly6–there is no statutory provision addressing how to fill a vacancy in the
       office of township committeeman. See Lisa Marie Raucci & Andrew M. Raucci, Vacancies
       in Office and Vacancies in Nomination, in Election Law § 4.50 at 14-50 (Ill. Inst. for Cont.
       Legal Educ. 2012) (“The law is silent with regard to vacancies in the offices of Cook County
       ward and township committeemen, but it is generally accepted that they are filled by the
       county central committee.”) . The rules of the Cook County Democratic Party, admitted into
       evidence below, state that the Cook County Democratic central committee has the authority
       to fill vacancies in the office of ward and township committeeman. It is undisputed that the
       county central committee had not done so by the time the caucus was held. Accordingly, the
       objector contends that because there was no “elected or appointed” Schaumburg Township
       Democratic committeeman serving on the statutory caucus day, the Democratic Party simply
       forfeited its right to nominate any candidates in the April consolidated election.
¶ 44        The candidates argue this analysis is incorrect. They concede that Cudzik was not
       properly appointed as township committeeman, but that we do not need to decide whether
       the electoral board’s determination in that regard was correct. The fact that Terranova passed
       the baton to Cudzik, so to speak, is helpful but not dispositive. The undisputed facts are that
       the candidates were all nominated as candidates for various Schaumburg Township offices
       to be filled at the April 9, 2013 consolidated election at a properly convened caucus of the
       Democratic voters of Schaumburg Township pursuant to section 45-10 of the Township
       Code (60 ILCS 1/45-10 (West 2010)). There is no dispute here that the caucus did, in fact,
       nominate the candidates. Cf. McCarthy v. Streit, 182 Ill. App. 3d 1026 (1989) (concerning
       dispute over which candidates received more votes at the caucus). There is also no dispute
       here that any other Democratic caucus convened at the designated time, date or place, or that
       any other caucus met which nominated a different slate of candidates.
¶ 45        The caucus is the equivalent of a primary election, so in the absence of fraud or mistake,


              6
                  See Kluk v. Lang, 125 Ill. 2d 306 (1988).

                                                   -12-
       its nomination of candidates should be given the same level of credence as the results of a
       primary election. This relationship is illustrated by the fact that in Cook County, a township
       committeeman can opt to eliminate the caucus and have his party nominate candidates for
       township offices by a governmentally financed primary election. 60 ILCS 1/45-55 (West
       2010). While the caucus is technically an internal political party gathering, the caucus is
       stringently regulated by state statute and the cost of holding the caucus is borne by the
       township government. 60 ILCS 1/45-10, 45-50 (West 2010). By way of analogy, no one
       would credibly argue that if Cook County Clerk David Orr suddenly left office the day before
       the March 2012 general primary election, and the county board was unable to convene soon
       enough to appoint his replacement, that the election administered by Orr’s staff would
       somehow be a nullity.
¶ 46        The parties have focused almost exclusively on Cudzik’s status as township
       committeeman or chairman of the township central committee. The focus of our inquiry,
       though, is on the propriety of removing the candidates, because it is the rights of the voters
       which are of paramount concern. The effect of the board’s decision is undoubtedly to deprive
       the voters who participated in the Schaumburg Township Democratic caucus, and those who
       did not but wish to vote in April for those candidates, of their right to nominate and to vote
       for the candidates of their choice. The sole reason for depriving those voters of their choice
       of candidates is the decision of the elected township committeeman to resign and the
       subsequent failure to secure a proper replacement before the caucus date. This reason
       provides no valid basis to vitiate the voters’ rights.
¶ 47        In People ex rel. Harris v. Powell, 35 Ill. 2d 384 (1966), our supreme court addressed a
       mandamus action arising from “the failure of party officials to comply with the Election
       Code in connection with the certification of various candidates for offices of their parties.”
       Harris, 35 Ill. 2d at 385. In that year, there were numerous administrative problems which
       resulted in challenged nomination papers. The facts of Harris and this case are similar in that
       both involve a failure to comply with statutory guidelines for the nomination of candidates
       for office. In Harris, the chairmen of various county central Democratic committees issued
       calls for nominating conventions, the conventions were held, and the petitioners in that case
       were nominated as Democratic candidates to run on the general election ballot. The failure
       of compliance in Harris was arguably more egregious in that it involved a complete failure
       to act rather than a defect resulting from the wrong person acting.
¶ 48        In Harris, party officials failed to file the call of the convention in the office of the
       Secretary of State as required by the Election Code. Harris, 35 Ill. 2d at 386. Despite the
       absence of even a failed attempt at compliance with the statutory requirement at issue, which
       is not the situation presented to this court, our supreme court ordered the Secretary of State
       to certify the petitioner in Harris as a candidate. Harris, 35 Ill. 2d at 388. The Harris court
       found that “the failure to strictly comply with the several sections of the Election Code did
       not involve fraud, the nomination of the petitioner was not questioned, and there is no claim
       that the merits of the election will be adversely affected or that the election officials cannot
       comply with their statutory duties. Under these circumstances, we are of the opinion that the
       statutory direction for the advance filing of the call is directory, and that failure to file the call
       did not invalidate the nomination of petitioner by the convention.” Harris, 35 Ill. 2d at 387.

                                                   -13-
¶ 49        The Harris court recognized the need to protect the voters’ rights in the face of “laxity
       and carelessness of party officials in the carrying out of their statutory duties.” Harris, 35 Ill.
2d at 387. “[I]t would be unfair to their political parties to let the elections go by default.
       Furthermore *** it would be most unfair to the nominees of the respective conventions to
       be denied a place on the ballot although it was the will of their parties, expressed through
       their conventions, that the petitioners be candidates.” Harris, 35 Ill. 2d at 387-88. Similarly,
       in this case, there is no dispute that it was the will of the party, expressed through their
       caucus, to nominate the four candidates. Terranova and Cudzik at least attempted to comply
       with the statute, whereas in Harris, the party officials completely failed to carry out one of
       their statutory duties. The carelessness in this case does not rise to a level that “ ‘should
       vitiate the ballot or proceeding in question.’ ” Id. at 387 (quoting Hester v. Kamykowski, 13
Ill. 2d 481, 485 (1958)).
¶ 50        Moreover, if it can be reasonably avoided, the voters’ rights should not be abrogated by
       a vacancy in an office due to resignation. See Gates v. East Eldorado, 54 Ill. App. 3d 293,
       296 (1977) (“public convenience shall not suffer from a vacancy in a public office”). “The
       Constitution of Illinois contains no express denial of the right of a public officer to resign,
       although it does provide that all officers shall hold their offices until their successors shall
       have qualified. These provisions mark the intention and policy of the law to be that the public
       convenience shall not suffer from a vacancy. It is the public convenience, not the private ends
       of some particular individual or group, which is to be served.” Swain v. County of
       Winnebago, 111 Ill. App. 2d 458, 469 (1969). While we recognize that committeemen are
       party, not public, officers, the same principles apply because the committeeman here is
       exercising a specific public function authorized by statute. See Kluk v. Lang, 125 Ill. 2d 306
       (1988).
¶ 51        A case which the electoral board majority struggled mightily to distinguish is Moon v.
       Rolson, 189 Ill. App. 3d 262 (1989). The pertinent facts in Moon are uncannily similar to
       those at issue here. The facts in Moon showed that after Leyden Township Republican
       Committeeman Elmer Conti died on January 4, 1988, the Cook County Republican party
       appointed Donald E. Stephens as Republican committeeman of Leyden Township. On
       January 6, 1989, Stephens himself suffered congestive heart failure and was hospitalized.
       Three days later, Stephens signed a document appointing Angelo Saviano to replace him as
       chairman for the party caucus to be held the following day. When Stephens became ill,
       Saviano was appointed chairman to execute all necessary documents and to preside at the
       party caucus being held on January 10, 1989. On January 10, 1989, Saviano presided at the
       caucus. Saviano, not Stephens, then signed the certificate of nominations resulting from the
       caucus. The Moon court rejected the same challenge made here–that the certificate was
       invalid because it was not signed by the elected committeeman–holding:
            “[S]ection 10-1 of the Election Code requires the presiding officer and secretary of the
            caucus to certify nomination papers under oath. The nomination papers filed herein
            satisfied that statutory requirement, in that they were signed under oath by the presiding
            officer and secretary of the caucus and filed with the township clerk. Further, under the
            circumstances, the appointment of Saviano as chairman and committeeman shows that
            there was substantial compliance with the requirements of *** the Township Law.” Id.

                                                  -14-
            at 266.
¶ 52        Like the Moon court, we also specifically note that section 10-1 of the Election Code (10
       ILCS 5/10-1 (West 2010)) allows the certificate of nomination to be signed by the “presiding
       officer” of the caucus, leading to the conclusion that, depending on the underlying facts,
       someone other than the committeeman might validly sign the certificate.
¶ 53        Further, the electoral board’s decision reflects an improper intrusion into political parties’
       right to freedom of association. The candidates’ political party met in a caucus convened
       pursuant to statute. There is no evidence in the record that the members attending the caucus
       did not agree that Cudzik would serve as their chair, nor that someone else should certify the
       candidates nominated at that caucus on their behalf. It is entirely possible for a caucus of this
       nature to designate someone other than the elected committeeman to be the caucus chair. See
       State of Illinois Township Caucus Guide 2013, at 7, available at
       http://www.elections.il.gov/Downloads/ElectionInformation/PDF/2013TownshipCaucus
       Guide.pdf (last visited Mar. 29, 2013) (noting that the “chairman or presiding officer”
       announces the method of voting at the caucus); see also Du Page County Election Comm’n
       v. State Board of Elections, 345 Ill. App. 3d 200, 210 (2003) (holding that deference must
       be given to administrative agency’s interpretation of its own statute).
¶ 54        Neither section 45-15 nor section 45-20 of the Township Code imposes any explicit
       restriction on who may serve as chairman of the township central committee. The objectors’
       narrow reading of the statute creates potential constitutional problems. “It is well settled that
       partisan political organizations enjoy freedom of association protected by the First and
       Fourteenth Amendments.” Eu v. San Francisco County Democratic Central Committee, 489
U.S. 214, 224 (1989). “Freedom of association also encompasses a political party’s decisions
       about the identity of, and the process for electing, its leaders.” Eu, 489 U.S. at 229. In Eu, the
       United States Supreme Court examined California laws that dictated the organization and
       composition of governing bodies of political parties, limited the term of office of a party
       chair, and required that the chair rotate between residents of northern and southern
       California. Eu, 489 U.S. at 216. The Court held that the laws at issue directly implicated the
       associational rights of political parties and their members by limiting a political party’s
       “discretion in how to organize itself, conduct its affairs, and select its leaders.” Eu, 489 U.S.
       at 229-30. Therefore, the laws could only stand if they served a compelling state interest. Id.
       at 231. The Court recognized that a “State indisputably has a compelling interest in
       preserving the integrity of its election process. [Citation.] Toward that end, a State may enact
       laws that interfere with a party’s internal affairs when necessary to ensure that elections are
       fair and honest. [Citation.]” Eu, 489 U.S. at 231. But “a State cannot justify regulating a
       party’s internal affairs without showing that such regulation is necessary to ensure an election
       that is orderly and fair.” Eu, 489 U.S. at 233. The requirement that the party notify the
       township clerk of the time and place of the party’s caucus ensures that the selection process
       at the caucus is fair and open to all members of the party. However, the selection of the chair
       of that caucus is not a matter that requires meticulous regulation to preserve the integrity of
       the process. See Eu, 489 U.S. at 232. Where even the objector admits there would be no
       dispute as to the results of the caucus beyond the question of Cudzik’s status as chair, this
       “is not a case where intervention is necessary to prevent the derogation of the civil rights of

                                                 -15-
       party adherents.” Eu, 489 U.S. at 232. Therefore, the electoral board’s overly strict
       determination as to who could certify the nominees chosen at the Schaumburg Township
       Democratic caucus was an improper infringement on the party’s first amendment rights.
¶ 55       Our supreme court has continued to recognize a “need to tread cautiously when
       construing statutory language which restricts the people’s right to endorse and nominate the
       candidate of their choice.” Lucas v. Lakin, 175 Ill. 2d 166, 176 (1997). The right of the voters
       to nominate the candidate of their choice is directly at issue in this case and is of paramount
       public importance.
¶ 56       For example, in McNamara v. Oak Lawn Municipal Officers Electoral Board, 356 Ill.
       App. 3d 961 (2005), independent candidates for village president and village clerk filed joint
       nomination papers. McNamara, 356 Ill. App. 3d at 963. An objection to the nomination
       papers asserted the papers did not comply with section 10-3 of the Election Code (10 ILCS
       5/10-3 (West 2002)), which requires independent candidates to file individual nomination
       papers. McNamara, 356 Ill. App. 3d at 964-65 (quoting 10 ILCS 5/10-3 (West 2002)). The
       McNamara court agreed, and held that the candidates had not complied with section 10-3.
       McNamara, 356 Ill. App. 3d at 965. But the court’s inquiry did not end there. The court
       found that it “must decide whether petitioners’ noncompliance with section 10-3 compels
       striking them from the ballot.” Id. at 965. The McNamara court was guided by People ex rel.
       Meyer v. Kerner, 35 Ill. 2d 33, 39 (1966), where our supreme court held:
           “ ‘Where a statute provides that an election shall be rendered void by failure of those
           involved in the election process to perform certain duties, the courts are bound to enforce
           it as mandatory. [Citations.] But, where the statute does not expressly declare its
           provisions to be mandatory or compliance therewith to be essential to its validity, the
           failure to strictly comply, in the absence of fraud or a showing that the merits of the
           election were affected thereby, is not fatal.’ ” McNamara, 356 Ill. App. 3d at 965-66
           (quoting Kerner, 35 Ill. 2d at 39).
¶ 57       The objector in McNamara argued that the candidates’ petitions violated section 10-4 of
       the Election Code (10 ILCS 5/10-4 (West 2002)), which “requires that all petitions for
       nomination under Article 10 of the Election Code comply with certain authenticity,
       formatting and stylistic specifications.” McNamara, 356 Ill. App. 3d at 965 (citing 10 ILCS
       5/10-4 (West 2002)). The McNamara court examined section 10-4 and found that it contains
       a penalty for a violation of that section, but the penalty only applies to a violation of section
       10-4. The candidates in McNamara had violated section 10-3, and the court found that
       “[s]ection 10-3 does not contain mandatory language, nor does it provide that compliance
       is essential to effect a valid nomination.” McNamara, 356 Ill. App. 3d at 966. The court
       noted that section 10-3 uses the word “may” in describing how nominations may be made.
       Section 45-20 of the Township Code, which is the provision at issue in this case, states that
       the chairman of the township central committee “shall” file nomination papers consisting of
       a certification by the chairman of the names all candidates for office in the township
       nominated at the caucus. 60 ILCS 1/45-20 (West 2010). However, that distinction does not
       require a different result than that in McNamara. The McNamara court went on to also hold
       that “section 10-3 does not provide that an election will be rendered void by failure of those
       involved in the election process to perform according to its terms. [Citations.] Accordingly,

                                                 -16-
       even if we were to find section 10-3 mandatory rather than directory, compliance therewith
       is not essential to the validity of a nomination.” McNamara, 356 Ill. App. 3d at 966.
¶ 58       Nothing in section 45-20 of the Township Code provides a clear statement of legislative
       intent that strict compliance with the “certification by the chairman” requirement is essential
       to the validity of the nomination at the caucus. Here, as in McNamara, there is no allegation
       of fraud in the caucus or that the caucus results were affected by the fact Cudzik is not the
       township committeeman. In fact, counsel for the objector admitted to the electoral board that
       there would be no objection but for the sole irregularity with regard to the position of
       chairman of the township central committee. Thus, in this case, like in McNamara, we
       decline to “read a remedy into a statute that fails to provide for one, particularly a drastic
       remedy that deprives a citizen of the right to run for office.” McNamara, 356 Ill. App. 3d at
       967. In the absence of any evidence, or even an allegation of fraud or an incorrect
       determination of the caucus result, the party’s failure to strictly comply with section 45-20
       of the Township Code was of no consequence.

¶ 59                                      CONCLUSION
¶ 60       We reverse the decision of the electoral board, reverse the corresponding judgments of
       the circuit court denying the petitions for judicial review of the board’s decision, and find
       that the candidates’ nominating papers are sufficient and they should appear on the ballot for
       the April 9, 2013 consolidated election.

¶ 61      Reversed.




                                                -17-